Order reversed, with twenty dollars costs and disbursements, and the motion to vacate the service of the summons on defendant Bauer, Pogue & Co., Inc., and to dismiss the action as to said defendant granted. (Matter of National Surety Co. [Laughlin], 283 N. Y. 68, certiorari denied 311 U. S. 707; Matter of Lehrich v. Sixth Ave. Bancorporation, Inc., 253 App. Div. 391.) Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.; Townley and Glennon, JJ., dissent and vote to affirm. [181 Misc. 741.] [See post, p. 1027.]